Case 1:16-cr-00121-JPH-DML Document 52 Filed 09/08/20 Page 1 of 3 PageID #: 179




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                             )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )     No. 1:16-cr-00121-JPH-DML
                                                       )
 ORLANDO RICHARD BANKS, JR.,                           ) -01
                                                       )
                               Defendant.              )

                                              ORDER

                                                  I.

          Defendant filed a pro se motion that the Court construed as a Motion for Compassionate

 Release under Section 603 of the First Step Act of 2018. Dkt. 46. Counsel has appeared on behalf

 of Defendant, and the case has been stayed pending counsel's review and analysis of Defendant’s

 eligibility for compassionate release pursuant to the First Step Act of 2018.

          The Court has ordered that "[p]roceedings will resume, and the stay will be lifted, when

 counsel files an Amended Motion for Compassionate Release on the Defendant’s behalf or adopts

 Defendant’s previously-filed Motion (by notifying the Court and filing a motion to lift the stay), a

 Stipulation to Reduction of Sentence is filed, or the Court grants counsel’s motion to withdraw

 from the Defendant’s case." Dkt. 49. The Court notifies the parties that, if one of these events has

 not occurred by December 2, 2020, the Court will lift the stay and enter a briefing order. The

 Court will extend the stay only upon motion from Defendant's counsel that is supported by good

 cause.




                                                  1
Case 1:16-cr-00121-JPH-DML Document 52 Filed 09/08/20 Page 2 of 3 PageID #: 180




                                                 II.

        Requests for compassionate release are governed by 18 U.S.C. § 3582(c)(1)(A)(i). That

 section prevents a court from modifying a sentence until "after the defendant has fully exhausted

 all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

 defendant's behalf or the lapse of 30 days from the receipt of such a request by the warden of the

 defendant's facility, whichever is earlier." This Court has held that the exhaustion requirement is

 not jurisdictional and can be waived by the government but that the Court cannot waive it over the

 government's objection. See United States v. Cox, No. 4:18-cr-17-TWP-VTW-1, 2020 WL

 1923220, at *3 (S.D. Ind. Apr. 21, 2020); United States v. Jackson, No. 2:15-cr-00013-JMS-

 CMM-1, Dkt. 137 (S.D. Ind. Apr. 28, 2020). Accordingly, any Amended Motion for

 Compassionate Release or motion to lift stay and adoption of Defendant’s previously-filed Motion

 filed consistent with Part I of this Order must be supported by evidence that 30 days have passed

 since the Warden received Defendant's request for compassionate release (such as a document

 showing the warden's receipt of the request, a denial from the warden, or a declaration under

 penalty of perjury stating when Defendant made the request for compassionate release, the

 contents of the request, and how it was transmitted to the warden). Alternatively, Defendant's

 counsel may confer with the United States and submit a statement certifying that the United States

 agrees that Defendant has exhausted administrative remedies or that the United States will waive

 the exhaustion requirement in this case.

 SO ORDERED.
 Date: 9/8/2020




                                                 2
Case 1:16-cr-00121-JPH-DML Document 52 Filed 09/08/20 Page 3 of 3 PageID #: 181




 Distribution:

 All Electronically Registered Counsel




                                         3
